

Exhibit 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


Amendment (this “Amendment”), dated December 21, 2017, to the Employment
Agreement (the “Agreement”) by and between Realogy Holdings Corp. (the
“Company”) and Richard A. Smith (“Executive”) dated as of March 13, 2017 and
amended as of October 23, 2017.


WHEREAS, the Agreement governs the terms of Executive’s employment with the
Company; and


WHEREAS, unless otherwise defined herein, the defined terms used herein shall
have the same meaning as set forth in the Agreement.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.
Section 9(c) of the Agreement shall be deleted in its entirety and replaced with
the following:



“(c)    Non-Competition. From the Effective Date through the third anniversary
of the Executive’s termination date, Executive shall not, directly or
indirectly, on Executive’s own behalf or by, through, or on behalf of, another
Person, own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in (1) residential real estate brokerage, the
franchising of residential real estate brokerages, employee relocation business,
title services, settlement services, or technology businesses supporting any of
the foregoing, (2) any business with business assets, technology, relationships
or services in residential real estate that has the potential to meaningfully
disrupt the residential real estate brokerage, franchising of residential real
estate brokerage, employee relocation, or title or settlement services markets,
or (3) any other business of the same type as any business in which the Company
or any of its Affiliates is engaged on the date of termination of Executive’s
employment or in which they have proposed, on or prior to such date, to be
engaged in on or after such date and in which the Executive has been involved to
any extent (other than de minimis) at any time during the two (2) year period
ending with the date of termination of such Executive’s employment, anywhere in
the world in which the Company or its Affiliates conduct business. Nothing in
this Section 9(c) shall prohibit Executive from being a




--------------------------------------------------------------------------------




passive owner of not more than 4.99% of the outstanding equity interests of any
entity so long as Executive has no active participation in the business of such
corporation. For the avoidance of doubt, following termination of employment,
Executive shall not violate this paragraph by providing services to a hedge fund
or private equity firm so long as Executive does not directly or indirectly
engage in the competitive businesses described above. This Section 9(c) shall
not prevent Executive from joining the board of directors of any entity which is
not primarily engaged in residential real estate brokerage, franchising of
residential real estate brokerages, employee relocation or title services or any
technology businesses supporting any of the foregoing or any business with
business assets, technology, relationships or services in residential real
estate that has the potential to meaningfully disrupt the residential real
estate brokerage, franchising of residential real estate brokerage, employee
relocation, or title or settlement services markets so long as Executive does
not directly or indirectly engage in the businesses prohibited above.”
2.     The parties acknowledge and agree that this Amendment is being
contemporaneously executed with that certain Advisory Services Agreement dated
December 21, 2017 by and between the Company and the Executive (the “Advisory
Services Agreement”). For the avoidance of doubt, if the Advisory Services
Agreement is terminated for any of the reasons set forth in Section 2(b) of the
Advisory Services Agreement, the Company hereby acknowledges and agrees that it
shall be deemed to have waived its right to enforce the non-competition
provision contained in Section 9(c) of the Agreement, as amended by the
Amendment, after the period ending December 31, 2019.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




 
 
REALOGY HOLDINGS CORP.
 
 
 
 
By:
/s/ Tony Hull
 
Name:
Tony Hull
 
Title:
Executive Vice President,
 
 
Chief Financial Officer and Treasurer
/s/ Richard A. Smith
 
 
Richard A. Smith
 
 
 
 
 
 
 
 













[Signature page to Second Amendment to Employment Agreement]


